 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   Chris Langer,                           Case 8:19-CV-00829-DOC-JDE
12            Plaintiff,                     Judgment Re: Default Judgment
13     v.
14   Gareth Gladwyn Butler, in
     individual and representative
15   capacity as trustee of the Butler
     Family Trust Udt February 15,
16   2008;
     Yael Weinberger Butler, in
17   individual and representative
     capacity as trustee of the Butler
18   Family Trust Udt February 15,
     2008;
19   Butler Box And Stake, Inc., a
     California Corporation; and Does
20   1-10,
21            Defendants.
22
23
24          Following the Court’s ruling on August 27, 2019 the Court grants
25
     JUDGMENT in favor of plaintiff Chris Langer and against defendants
26
27   Gareth Gladwyn Butler, in individual and representative capacity as
28   trustee of the Butler Family Trust Udt February 15, 2008; Yael

                                         1

     JUDGMENT                                            8:19-CV-00829-DOC-JDE
 1   Weinberger Butler, in individual and representative capacity as trustee
 2   of the Butler Family Trust Udt February 15, 2008; Butler Box And
 3
     Stake, Inc., a California Corporation in the amount of $4000 in
 4
 5   statutory damages, $2,257.50 in attorneys’ fees, and $853.95 in costs
 6   –totaling $7,111.45.
 7
           Additionally, defendants Gareth Gladwyn Butler, in individual
 8
 9   and representative capacity as trustee of the Butler Family Trust Udt
10   February 15, 2008; Yael Weinberger Butler, in individual and
11
     representative capacity as trustee of the Butler Family Trust Udt
12
     February 15, 2008; Butler Box And Stake, Inc., a California
13
14   Corporation are ordered to remove barriers at the Store in compliance
15   with federal and state law, so that the facility is readily accessible to,
16
     and usable by, individuals with disabilities at the property located at
17
18   3514 Westminster Avenue, Santa Ana, California, in compliance with
19   the Americans with Disabilities Act Accessibility Guidelines.
20
           //
21
22
23
     Dated: October 30, 2019 By:__________________________________________
24
                                 Hon. DAVID O. CARTER
25                                United States District Judge
26
27
28


                                         2

     JUDGMENT                                             8:19-CV-00829-DOC-JDE
